DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a hand held spreader, classified in A01C15/02.
II. Claims 15-20, drawn to a method of operating a hand held spreader, classified in A01C21/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of group I can be used without removing the shifter as required by the method group.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


During a telephone conversation with Kameron Kelly on 5/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanagan-Kent et al. (2009/0072055).
Regarding claim 1, Flanagan-Kent et al. shows A handheld spreader comprising: a cup (16) configured to hold particulate material to be spread about a surface, the cup including an open upper end for dispersing the particulate material (fig 3, when 64 is open or removed); a scoop assembly (46) provided proximate the open upper end of the cup and including a scoop configured to direct particulate material being dispersed from the cup; and a sifter assembly (14) removably coupled to the scoop assembly [0027] and configured to meter an amount of the particulate material being dispersed from the cup (with the flaps), wherein, when the sifter assembly is removed from the scoop assembly, the scoop remains attached to the cup and is configured to direct particulate material being provided into the cup via the open upper end (fig 3).  
Regarding claim 7, wherein the scoop includes a plurality of serrations (56, 58) configured to guide the particulate material being dispersed from the cup.  
Regarding claim 8, Flanagan-Kent et al. shows A dual configuration handheld spreader comprising: a cup (16) configured to hold particulate material to be spread about a surface, the cup including an open upper end (top) for dispersing the particulate material; a scoop assembly (12) provided proximate the open upper end of the cup and including a scoop; and a sifter assembly (14), wherein, when the handheld spreader is in a first configuration, the sifter assembly is coupled to the scoop assembly and is configured to meter an amount of the particulate material being dispersed from the cup and the scoop is configured direct particulate material being dispersed from the cup (fig 3), and wherein, when the handheld spreader is in a second configuration, the sifter assembly is removed from the scoop assembly and the scoop is configured direct particulate material into the cup ([0027]).  
Regarding claim 14,  the scoop includes a plurality of serrations (56, 58), wherein the plurality of serrations are configured to guide the particulate material being dispersed from the cup when the handheld spreader is in the first configuration, and wherein the plurality of serrations are configured to guide the particulate material into the cup when the handheld spreader is in the second configuration.(the serrations 56 and 58 will help at least partially to guide particulate material into the cup depending on the orientation of the cup and scoop.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan-Kent et al. (2009/0072055) in view of Kostko (3,769,899)
Regarding claims 2 and 9, Flanagan-Kent et al. shows all aspects of the applicant’s invention as in claims 1 and 9 above, but fails to disclose  a rotatable sifter latch, wherein, when the sifter latch is in a first position with respect to the scoop assembly, the sifter latch secures the sifter assembly to the handheld spreader, and wherein, when the sifter latch is a second position with respect to the scoop assembly different than the first position, the sifter assembly is configured to be removed from the handheld spreader.  
However, Kostko teaches a cap (23) that attaches to a cup (11) by means of a rotatable latch (27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to attach the cap 14 of Flanagan-Kent et al.  to the cup by means of a rotatable latch just like in Kostko, in order to keep the cap on securely and still be able to remove it easily.
Regarding claims 3 and 10,  the scoop assembly includes a latch seat (18a Flanagan-Kent et al.), and wherein the rotatable sifter latch is rotatably coupled to the latch seat (this is true in the above combination.  


Claims 4, 6, 11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan-Kent et al. (2009/0072055) in view of Fuchs (4,120,432)
Regarding claims 4 and 11, Flanagan-Kent et al. shows all aspects of the applicant’s invention as in claims 1 and 8 above, but fails to disclose  wherein the sifter assembly includes a retainer disk and a selector disk rotatably coupled to the retainer disk, wherein the retainer disk includes at least one pour opening, and wherein the selector disk is configured to selectively open or close the at least one pour opening.  
However, Fuchs teaches a sifter assembly (fig 1), wherein the sifter assembly includes a retainer disk (2) and a selector disk (3) rotatably coupled to the retainer disk, wherein the retainer disk includes at least one pour opening (18, 19, 20), and wherein the selector disk is configured to selectively open or close the at least one pour opening.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to replace the cap 14 of Flanagan-Kent et al. with the sifter  cap of Fuchs in order to easily regulate the flow of material out of the cap.
Regarding claims 6 and 13,  the selector disk includes a plurality of sets of openings (fig 1, Fuchs), wherein each of the plurality of sets of openings is configured to provide a corresponding flowrate of particulate material when the respective set of openings is aligned with the at least one pour opening, and wherein a first flowrate provided by a first set of openings is different from a second flowrate provided by a second set of openings (fig 1 Fuchs).  

Claims 5 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan-Kent et al. (2009/0072055) as modified by Fuchs (4,120,432) above, further in view of Aghnides (3,829,026)
Regarding claims 5 and 12, Flanagan-Kent et al. as modified above shows all aspects of the applicant’s invention as in claims 4 and 11 above, but fails to disclose  wherein the sifter assembly includes a spring and a pin disposed in a boss of the selector disk, and wherein the retainer disk includes a plurality of notches configured to receive a distal end of the pin as the selector disk rotates with respect to the retainer disk.  
However Aghnides teaches a selector disk (6) that rotates with respect to a retainer disk (1), wherein the assembly includes a spring (12) and a pin (10a) disposed in a boss (11) of the selector disk, and wherein the retainer disk includes a plurality of notches (10) configured to receive a distal end of the pin as the selector disk rotates with respect to the retainer disk.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to add the boss, spring and pin of Aghnides to the selector disk of Flanagan-Kent et al. as modified above and the notches to the retainer disk of Flanagan-Kent et al. as modified above in order to hold the selector disc in a specific position as taught by Aghnides (col 2, line 37)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             5/31/2022